Dismissed and Memorandum Opinion filed January 5, 2006








Dismissed and Memorandum Opinion filed January 5,
2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01228-CR
____________
 
JOSEPH L.
BLUM, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
262nd District Court
Harris County,
Texas
Trial Court Cause No. 1045612
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to possession with intent to
deliver between four and 200 grams of cocaine. 
In accordance with the terms of a plea bargain agreement with the State,
the trial court sentenced appellant on November 8, 2005, to confinement for
nine years in the Institutional Division of the Texas Department of Criminal
Justice.  Appellant filed a pro se notice
of appeal.  Because appellant has no
right to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610 
(Tex. Crim. App. 2005).  
Accordingly, we dismiss the appeal.  See Tex.
R. App. P. 25.2(d).
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 5, 2006.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson. 
Do Not Publish C Tex. R. App.
P. 47.2(b).